 PAINTERS DISTRICT COUNCIL NO. 3, ETC.79APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tionsAct, we hereby notify our employees that:WE WILL NOT refuse to bargain collectively with Insurance Workers Inter-nationalUnion, AFL-CIO, as the exclusive representative of the employees inthe bargaining unit described below.WE WILL, upon request, bargain with the above-named Union, as the exclu-sive representative of all the employees in the bargaining unit described belowwith respect to rates of pay, wages, hours of employment, and other conditionsof employment, and, if an understanding is reached, embody such an under-standing in a signed agreement.The bargaining unit is:AllMetropolitan Insurance consultants and canvassing, regular, andoffice account agents of the Employer selling industrial life and other formsof insurance and employed at the Employer's district office in New London,-Connecticut, and its detached office in Westerly, Rhode Island, but exclud-ing all independent agents, retired agents, managers, assistant managers,cashiers, clerical employees, secretaries, professional employees, guards,watchmen, and all- supervisors as defined in the Act.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 24 SchoolStreet, Boston,Massachusetts, Telephone No. 523-8100, if they have any questionsconcerning this notice or compliance with its provisions.Painters District Council No. 3, Brotherhood of Painters, Deco-rators and Paperhangers of America,AFL-CIO [CentralStates Painting and Decorating Company]andErnest L.Miller,Jr.Case No. 17-CB-359.May 22, 1964DECISION AND ORDEROn September 18, 1963, Trial Examiner Thomas S. Wilson issuedhis Decision in the above-entitled proceeding, finding that the Re-spondent had not engaged in the, unfair labor practices alleged in thecomplaint and recommending that the complaint be dismissed in itsentirety, as set forth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner'sDecision and a supporting brief, and the Respondent filed abrief in support of the Trial Examiner's Decision.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no, prejudicial error was committed:Therulings are hereby affirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and the entire record in147 NLRB No. 12. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the following modificationsand additions.The Trial Examiner concluded, and we agree, that the RespondentUnion did not violate the Act by its conduct with regard to the em-ployment of the Charging Party on the project here involved.Ourconclusion is based upon the following considerations.Central States Painting and Decorating Company, the employerherein, is operated by Henry Vogel, who is signatory to a contract be-tween the Topeka, Kansas, chapter of Painting and Decorating Con-tractors of America and Local No. 96 of the Brotherhood of Painters,Decorators and Paperhangers of America. This contract requires thata signatory employer, when engaged in work outside the geographicaljurisdiction of the Topeka union, will comply with the industry agree-ment of the employers and local unions in that area, and will hire75 percent of his employees from among residents of the area wherethe work is performed. 'The Respondent has a similar agreement withthe Builders' Association of Kansas City, Missouri, covering a geo-graphical area which includes Kansas City, Kansas.On March 4, 1963, Vogel began work at a jobsite in Kansas City,Kansas, bringing with him Miller, the Charging Party, whom Vogelhad employed at other projects.Vogel notified the.Respondent thathe was operating in its jurisdiction, and asked that it furnish himwith additional employees.The next day, the Respondent's agents,Cox and White, appeared at the project and gave Vogel a copy of theRespondent's contract.Upon learning that Miller was an apprenticeand a member of the Manhattan, Kansas, local of the Brotherhood ofPainters, they told Miller and Vogel that apprentices could not trans-fer between jurisdictions, and that, for that reason, Miller would haveto cease work on this project.'On March 11, a week later, Miller reappeared at the project, andtold Cox and White that he had acquired journeyman status, where-upon they asked to see Miller's union book.When told that. Millerdid not have it with him, Cox stated that the union constitution re-quired a foreign journeyman to have his book with him at the timehe registered in a different jurisdiction.The next day, Miller returned with his journeyman's book andattempted to register with the Respondent.He was told that he couldnot work for Vogel in Kansas City until Vogel complied with thecontractual quota requirement by hiring additional Kansas City per-sonnel, which Vogel had refused to do on the ground that he did not1The record shows in this connection that the Respondent and the local painting con-tractors jointly'conduct an apprentice training program requiring 3 years of supervisedwork under a single employer,plus attendance at an apprenticeship school for 25 weekseach winter.The record shows further that Miller's training did not meet these standards. PAINTERS DISTRICT COUNCIL NO.3, ETC.81need extra help.Miller offered to transfer his local membership tothe Respondent,and was told he could do this by' paying the differ-ence in'initiation fees.He was also told-that, whether or not he trans-ferred his membership, he could not work for Vogel on this particularproject unless Vogel complied with the,hiring quota.Miller pro-ceeded to take the necessary.steps to transfer,out of theManhattanlocal and, on-March 18, returned to Kansas City to transfer his mem-bership to the Respondent.-He was told again that he could not workon the project in question unless Vogel complied with-the 75-percentquota requirement as Miller could not be considered a local residentunder the terms of that requirement until he had been living in thearea for 6 months.,He was also told that in the meantime he was freeto work for any local Kansas City painting contractor. -It thus appears that the Respondent maintained that Miller shouldnot be permitted to work on this project, first, because he was anapprentice from another area who did not meet the standards of theapprenticeship program maintainedby the Respondentand the areacontractors,again, because Miller claimed a few days later to have be-come a journeyman, but did not have his union book with him to prove,such status;and finally,because Miller was not a local resident withinthe terms of the contract requiring Vogel to hire local men.We are satisfied,under all the circumstances of this case,that Re-spondent did not violate the Act by its demand that Vogel complywith the area training standards for apprentices when working in theKansas City area.The collective-bargaining agreement between the'Topeka Painting Contractors and Local 96 of the Painters, to whichVogel was a. signatory, provided that, when,engaged in work outsidethe territorial jurisdiction of Local 96,a signatory employer "shallcomply with all the lawful clauses of the collective-bargaining agree--ment in effect in said other geographic jurisdiction,executed by theemployers of this industry, and the localunions..." -The collective-bargaining agreement in effect in the Kansas City area incorporates aprogram for training painter apprentices formulated by an employer-union Joint Apprenticeship Committee and .approved by the UnitedStates Bureau of Apprenticeship Standards.The training programextends over 3 years, requires that an apprentice be indentured to asingle employer for the duration of his apprenticeship,and outlinesa course of training including attendance at an apprenticeship schoolfor substantial periods of time during each of the 3 years.The bar-gaining agreement states :-Any employer working trainees shall be expected to rigidly ad-here -to the above program. Failure to do, so will be cause for theJoint Apprenticeship Committee to revoke the employer's rightto employ trainees.756-236-65-vol. 147-7 82DECISIONSOF NATIONALLABOR RELATIONS BOARDThe training program as thus formulated is lawful. It is not depend-ent on unionmembership or activities. If Vogel had been a signatoryto the Kansas. City agreement, Respondent Union unquestionablycould have lawfully insisted that any apprentice not employed inaccordance with the terms of the apprenticeship training program bedischarged 2The dissenting members say that Respondent had noright to make the demand for Miller's discharge because Respondentis not a party to the Topeka contract; which required Vogel to adhereto lawful provisions of a collective-bargaining agreement in an out-of-area work jurisdiction.Although Respondent did not sign the Topekacontract, it is obviously an intended beneficiaryof certain termsthereof.Also, as Local 96 could hardly be expected to police suchterms contrary to the manner in which Respondent polices the sameterms againstKansasCity employers, it must have been contemplatedby the contracting parties that enforcement of the "Kansas City area"provisions would be left to Respondent.This is the usual practicewhere an employer operates within the geographical jurisdiction oftwo or more unions and has agreed to abide by the provisions of therespective unions' local contracts.Whether Respondent is regardedas a third-party beneficiary of the Topeka contract, or as agent ofLocal 96, it had the right to insist, in accordance with the agreement,that Vogel conform with the locally established, lawful, nondiscrimi-natory apprenticeship training program .3With regard to the Respondent's later demand for Miller's unionbook, we infer, as-did the Trial Examiner, that it was reasonable forthe Respondent, in view of Miller's sudden elevation to journeymanstatus, to ask to see Miller's union book as evidence of his changedstatus.Finally, there was nothing unlawful in the Respondent's con-duct in seeking to enforce the contract restrictions on the importationof painters from outside the area, or in equating "residents of thearea" to individuals who had lived in the area for 6 months. The areaquota provision, which appeared in both area contracts, did not referto membership in a union, and was not shown to have been enforcedon the basis of such membership.As the Board and the courts haveheld, it is lawful to base employment priority on objective and reason-able criteria which are unrelated to union membership .4Therefore, and in view of all the circumstances set forth above, wefind no merit in the General Counsel's contention that the fact thatthe Respondent assigned differentreasonsat different times estab-2 Daugherty Company, Inc.,112 NLRB 986.8 Daugherty Company, Inc., supra;Millwrights'Local Union 1102, United Brotherhoodof Carpenters,etc. (Planet Corporation),144 NLRB 798;Armored Car Chauffeurs andGuards Local Union No. 820 International Brotherhood of Teamsters,etc. (United StatesTrucking Corporation),145 NLRB 225.'Bricklayers,Mason and Plasterers',etc. (Plaza Builders,Incorporated),134 NLRB751, 754;see alsoLocal857,International Brotherhood of Teamsters,etc. (Los Angeles-SeattleMotorExpress)v.N.L.R.B.,365 U.S. 667. PAINTERS DISTRICTCOUNCIL NO. 3, ETC.83lishes that it was seeking a pretext to disguise an unlawful reason forits conduct as its changing reasons met changes in Miller's situation.Accordingly, we find that the General Counsel has failed to provethat the actions of the Respondent restrained or coerced employees inthe exercise of their rights as guaranteed by Section 7 of the. Act, inviolation of Section 8(b) (1) (A) of the Act, or that the Respondentviolated Section 8(b) (2) of the Act by causing or attempting to causethe employer to discriminate against Miller in violation of Section8 (a) (3) of the Act.'[The Board dismissed the complaint.]MEMBERSLEEDOM and JENKINS, dissenting :We would find, contrary to our colleagues, that the RespondentPainters District Council, by preventing Vogel from employing Milleron a painting project in Kansas City, has violated Section 8(b) (1) (A)and (2) of the Act, as alleged in the complaint.The facts are substantially undisputed.They show that the Re-spondent is a party to a contract with an employer association in theKansas Cityarea.Vogel, the employer herein, is not a party to thiscontract, but he is a member of an employer association that has acontract with Painters Local 96 in Topeka, which is affiliated withthe same International Union as the Respondent. Both contracts con-tain provisions regarding apprenticeship, the Kansas City contractincorporating a program requiring 3 years of training, with the ap-prentice indentured to a single employer for the entire period andattending apprenticeship school for a substantial part of the time.Both contracts also require that the participating employers, whenworking outside the geographical jurisdiction of the Union which isparty to the contract, shall hire 75 percent of their employees fromresidents of the area where the job is situated.The Topeka contractalso obligates employers working away from home to comply with alllawful clauses of the agreement in effect in that jurisdiction, but pro-vides, in significant part, that the Topeka local "shall be the exclusivebargaining representative for . . . all the employees employed by theemployer wherever, and whenever employed ...." Administrationof the Topeka contract is vested in a Joint Trade Board.Vogel began work on this project away from home on March 4, 1963.He brought Miller with him as an employee.When the Respondent'sagents,White and Cox, first found Miller working on Vogel'sKansasCity project and learned that he was an apprentice, they told him andVogel that Miller could not work there.The reason given for oppos-ing Miller's employment was that Vogel was an employer from an-6we find no merit in the General Counsel's contention that the Respondent's conductwas rendered unlawful by the fact that it occurred in a "right-to-work State." 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDother jurisdiction with a job in the Kansas City area and, therefore,could not bring an apprentice in with him.However, neither theRespondent's area contract nor the Topeka contract contained anyreference to an employer'stransferof apprentices.Miller left the job immediately,but resumed work a week later.When the Respondent's agent White asked Miller-thereafter what hewas doing on the job, Miller replied that he had become a journeyman.White then asked to see Miller's card.After Miller showed White hisjourneyman's card, White asked for Miller's "book."When Miller re-plied that he had not received it yet, White stated that Miller was sub-ject to charges under the union constitution for coming into a districtfrom another jurisdiction without notifying the business agent, andthat he must present his book when registering with the local union.Miller went to the Respondent's offices the next day with his book.At this time, he was told he could not work for Vogel in Kansas Cityunless Vogel agreed to hire enough men to meet the 75-percent quota.When Miller offered to transfer his membership to the Respondentand pay a $105 difference in initiation fees, he was told that the quotarequirement would still be applicable.Miller asked what would hap-pen if he worked without these conditions being met. Cox told himthat the Respondent could picket the job.Miller returned to Manhattan, Kansas, to clear out of the Painterslocal of which he was a member, and then went back to Kansas Cityand offered to transfer his membership to the Respondent and pay the$105 fee.On this occasion White told Miller that he had to be a resi-dent of the area for 6 months before he could qualify to work forVogel as a local resident,and until then,Vogel would have to hireadditional men under the 75-percent quota if he wanted to employMiller.At this point, Miller gave up trying to meet the Respondent's chang-ing requirements and filed the charge herein.A week later, the Re-spondent issued a work permit allowing Miller towork for Vogel onthe KansasCity job.We ate'convinced from an examination of the Respondent's entirecourse of conduct that it was seeking to prevent Miller from workingfor Vogel in Kansas City because Miller was not a member of theRespondent. Insofar as the contracts herein are concerned, we per-ceive no basis for implying, as our colleagues seem to do, that theRespondent was here enforcing its contract rights.The Respondentis not a party to the Topeka contract; there isnothing to show thatthe Respondent was acting as an agent for Local 96 in enforcing theTopeka contract;and the record does not indicate, that Vogel adoptedthe Kansas City contract and agreed to be bound by its terms.Allthat appears is that Vogel notified the Respondent in Kansas Citythat he was beginning a job within its geographical jurisdiction and PAINTERS DISTRICT COUNCIL NO. 3, ETC.85would look.to the Respondent to supply additional employees; thatVogel was handed a copy of the Kansas City contract by one of theRespondent'sagents;and that, pursuant to the Topeka contract;Vogel expected to pay the Kansas Citywage rates,if higher thanthose in Topeka. It is evident, therefore, that the Respondent's de-mand for the termination of Miller's employment cannot be justifiedon the basis of any contract rights.We note, furthermore, that the Respondent first refused to allowMiller to work on the Vogel project because he was a foreign appren-tice although the record does not indicate that Miller was any lessqualified to do the work than a local apprentice. - Moreover, assum-ing that the Respondent intended to be enforcing either the KansasCity or the Topeka contract, there is nothing in either contract thatrelated to an employer's transfer-of apprentices. °Further, even assum-ing,arguendo,that some obligations under the Kansas City contractbecame enforcible by the Respondent when Vogel began the paint-ing work on the Kansas City project, this could not be true of theapprenticeship provisions, involving, as they did, a 3 yeas period ofwork for a single employer while also attending school.We notethat, although the Respondent here decreed that Miller could not workon the Kansas City project as an apprentice for the short period hewas needed,itmade no attempt to determine what apprenticeshiptraining he had acquired.It is clear from these facts that the Re-spondent was not enforcing a contract provision either as a third-party beneficiary or as an agent, roles which the majority wouldascribe to it; but, on the contrary, was unlawfully attempting to en-force a union rule, unrelated to the payment of union dues or fees,against an employer with whom it had no contractual relationshipand an-employee whom it did not represent and who was in fact rep-resented by another union.It is further evident, from the facts summarized above, that eachtime Miller complied with a requirement imposed by the Respondenton his employment by Vogel, the Respondent produced a new and dif-ferent requirement.Thus, when Miller presented a journeyman'scard, after he had been prohibited from working because he was anapprentice,the Respondent insisted he could not work because he didnot have his "book" with him and this allegedly was in violation ofthe union's constitution.Next, when Miller appeared at union head-quarters,and showed his "book"-evidencing journeyman status, theRespondent shifted position again and decreed that he could not workfor Vogel unless Vogel hired 75 percent of his employeesfrom amonglocal residents.Finally, when Miller offered to transfer his member-ship to the Respondent,he was told that he would nevertheless be pro-hibited from working as a local resident for Vogel until he had inaddition lived in the area for 6 months. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDMiller was apparently as qualified to do painting work as any of thelocal painters.Indeed, when Miller reported that he had journeymanstatus, the Respondent did not question that status. It chose insteadto raise the fact that Miller had not produced a "book"' in violation ofits constitution,and invoked the quota system of a contract it had nostanding to enforce and, later,such union rules as the residence re-quirement.Under all the circumstances,including the Respondent'sshifting reasons for opposing Miller's employment,which were mani-festly based upon adherence to its constitution and rules,'and theabsence of a contractual relationship between the Respondent andVogel, we are convinced that the Respondent's real reason for oppos-ing Miller's employment was his membership in Local 96 rather thanin District Council No.3.7We think it clear,therefore,that, by theaforesaid conduct,the Respondent has causedVogelto discriminateagainstMiller in violation of Section 8(a) (3) of the Act, and hasthereby violated Section 8(b) (2) and 8(b) (1) (A) of the Act.6N.L.R B. v. Shear'sPharmacy,Inc.,327 F. 2d 479 (C.A.2), enfg.137 NLRB 451;International Longshoremen's Association Local 1408(Caldwell Shipping Company),134NLRB 1669;Local 542, International Union of Operating Engineers,AFL-CIO (KoppersCompany, Inc),117 NLRB 1863,enfd. 255 F.2d 703(C.A. 3).1 N.L.R.B.v.Animated Displays Company,327 F. 2d 230,(C.A. 6), enfg.137 NLRB999;International Brotherhood of Boilermakers,etc. (Pittsburgh-Des Moines Steel Com-pany),119 NLRB 1605,enfd. 259 F. 2d 957(C A.D C.) ;Local 542, International Unionof Operating Engineers,AFL-CIO(Koppers Company,Inc.), supra,footnote 6.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge duly filed on March 18, 1963, by Ernest L. Miller, Jr., an individual,hereinafter called Miller or the Charging Party, the General Counsel of the NationalLabor Relations Board, hereinafter called the General Counsel i and the Boardrespectively, by the Regional Director for the Seventeenth Region (Kansas City,Missouri), issued its complaint dated April 30, 1963, against Painters District CouncilNo. 3, Brotherhood of Painters, Decorators and Paperhangers of America, AFL-CIO, herein called the Respondent.The complaint alleged that Respondent hadengaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(b) (1) (A) and Section 2(6) and (7) of the Labor Manage-ment Relations Act, 1947, as amended, herein called the Act. Copies of the charge,complaint, and notice of hearing thereon were duly served upon the Charging Partyand Respondent.Respondent duly filed its answer admitting certain allegations of the complaintbut denying the commission of any unfair labor practices.Pursuant to notice, a hearing thereon was held at Kansas City, Missouri, onJune 27, 1963, before Trial Examiner Thomas S. Wilson.All parties appeared atthe hearing, were represented by counsel, and afforded full opportunity to be heard,to produce, examine, and cross-examine witnesses, to introduce evidence material'and pertinent to the issues, and were advised of their right to argue orally upon therecord and to file briefs and propose findings and conclusions or both.Oral argu-ment was waived. Briefs were received from General Counsel and Respondent onJuly 25, 1963.Upon the entire record in the case and from my observation of the witnesses, Imake the following:1This termspecifically includesthe attorney appearing for the General Counsel at thehearing PAINTERS DISTRICTCOUNCIL,NO. 3, ETC.FINDINGS OF FACT871.THE BUSINESSINVOLVEDCentral States Painting and Decorating Company (herein referred to as CentralStates), an Iowa corporation with its principal office and place of business at CedarRapids, Iowa, is engagedin business as a paintingcontractor.Its president andprincipal managingagent is oneHenry Vogel, who acted in that capacity with regardto all matters here involved.In the course and conduct of its business operations, Central States annually per-forms services valued in excess of $50,000 in States other than the State of Iowa,where it is located.At all times material herein Central States was engaged in theperformance of services for Rinderknecht Construction Co., at the Holiday Innconstruction project at Kansas City, Kansas (herein called the project).The complaint alleged, the answer admitted, and I find that CentralStates isengaged incommerce within themeaning ofthe Act.II.THE RESPONDENTRespondentis, and at all timesmaterial hereinhas been,a labor organization admit-ting to membership employeesof Central States.III.THEALLEGED UNFAIRLABOR PRACTICESA. The factsOn March 4, 1963, President Henry Vogel of Central States whose headquarterswere in CedarRapids,Iowa, arrived in Kansas City, Kansas, in orderto commencethe painting work on the new Holiday Inn which was still under construction.At this time Vogel's company was a signatory to the Joint Agreement betweenthe Topeka Chapter of Painting nand Contracting Contractors of America and LocalNo. 96. This agreement provided .that it was understood that, although the "principalplaceof business of the employer is in Topeka, Kansas," that the Employer oc-casionally undertook painting contracts in other, cities and areas; that Local UnionNo. 96 was to remain the "exclusive bargaining representative for and on behalfof all the employees employed by the employer." In addition this agreement alsoprovided, in pertinent part:when the above employeris engagedinwork outside the geographicaljurisdiction of the Union, he shall hire not less than 75 percent of the menemployed on such work, from among residents of the area where the workis performed, or from amongpersonswho are employed the greater percentageof their time in such area ..;-.Further, the employer when engaged in work outside the geographical jurisdic-tion of the union party to the agreement, shall comply with all of the lawfulclauses of the collective-bargaining agreement in effect in said other geographicjurisdiction,executed by. the employers of this industry, and the localunions,Upon arrival in Kansas City, Vogel called the office of District Council No. 3where he spoketo BusinessAgent Richard White and advised White that he wasthe contractor on the Holiday Inn project, would need two men from the Unionand had one man, Ernest Miller, a nonjourneyman, with him.White sent Vogelthe two men he had requested.The following day, March 5, White andJamesB. Cox, who was the union rep-resentative on the Kansas City Joint Apprenticeship Program, went to the HolidayInn projectwhere they discussed the project with Vogel, mentioned various localwork rules and wages and gave Vogel a copy of Council No. 3's contract with thecontractors.UponseeingErnest Miller and learning that he was an apprentice outof the Manhattan, Kansas, local of the Union, the union representatives informedMillersand Vogel that apprentices were not permitted to move from jurisdiction tojurisdiction and that, therefore,Miller could not work within the jurisdiction ofDistrict Council No. 3.The union representatives required that Miller cease workimmediately.2Council No. 3 and the Painting Contractors of Kansas City conductE For the past yearErnestL. Miller, Jr., had been employed by Vogel painting variousHoliday Innsthroughout the country under a contract between Vogel and Ernest L.Miller,Sr.,who had -some official capacity with Holiday Inn. 88DECISIONS..OF NATIONAL "LABOR RELATIONS' BOARDa Joint Apprenticeship Program approved by theUnited States Bureau of Appren.-itice-ship Standards which requiresthat anapprentice must be indentured to a singleemployer for a 3-year period'with'supervised'work in the geographical area plusattendance at apprenticeship school for 25 weeks each winter.This Joint Apprentice-shipProgramhas been in existence for a number of-years..:Subsequently Vogel-and Miller drove tb .Manhattan,Kansas, where the businessagent of'that local suddenly promoted Miller to journeyman'status...On March 11,9Miller returned to the KansasCityproject.and began workingthereon again,this time as a journeyman..Once again White sand Cox visited theproject,saw Miller-back at work,and requested hi§"union book upon being informedthat he was now a journeyman.. ,Miller explained that he did not at that time havehis book as it wasin the mail-to him'at Topeka.'Cox stated that the union constitu-tion required a journeyman enteringintoa foreign jurisdiction to have his book at thetime he cleared into'the local and refused to:permit him to continueworking without'having his union book.-When Miller inquired as to what would happen if he con-tinued working, Cox stated that they could picket the job.Thereupon Miller ceasedwork in order to go to Topeka looking for his union book.The next day Miller went to the union hall and suggested that he "clear in" tothe. District Council No..3.It was explained that this-could beidone but that Millerwould have to pay the$105 difference between the initiation fee of District CouncilNo. 3 and that of the Manhattan local.He was also told that before he could workfor Vogel,Vogel would have to -hire-six local paintersin order to make up the75 to 25 ratio required in both the Topeka contract and the District Council No. 3contracts as he would then have two men(himself andMiller)from a foreignjurisdiction.Miller then went back home,cleared outof' the'Manhattan'. local and returnedto KansasCityon or about March 18.Upon his return'to KansasCityhe tele-phoned Whiteat the'union hall telling him that he desired to clear into DistrictCouncil No.3,, pay the$105 difference 'and go to work for Vogel.White told Millerthat he could clear into District Council No.-3 but that Vogel would still have tohire six local men as'required by the contract but that Miller could work for anyother contractor in Kansas City except Vogel for the next 6 months while-Millerestablished his residence in the KansasCity area.4Miller thereupon"gotmad,"hung up, called the National Labor Relations BoardOffice, and went over there and filed the charge upon which the present complaint isbased.Miller returned then to his home in Topeka,Kansas.A few days thereafter oneGaylin Torke,business agent of the Topeka local, informed him that White had toldhim (Torke)thatMiller could return to Kansas City and go to work for Vogel.According to Miller, this offer was conditioned upon Miller's dropping the presentcharges against District Council No. 3.Without having dropped the charges, Miller received his work permit from DistrictNo. 3, returned to Kansas City on March 25 and has been working there for Vogelever since.B. Conclusions-The first thing to be noted here is that at all times material Miller was, and'still is, amember of the Painters'Union albeit'' here may be some question as tojust which local he may now be a member.-There is, however,no question but thatMiller was offered membership in District Council No.3 on the same terms andconditions as anyone'else.At no time herein was there any question but thatMiller was and remained a member of the Union.The constitution of the Unionrequires that three-quarters of the men hired on a job must be local men.Thisrequirement Miller accepted on becoming a union member.The next thing to be noted is that Miller'smentor, Vogel or Central States, wasa party to a labor agreement with the Topeka local of the Union which requiresthe contractor,when operating,ina foreign jurisdiction, 'to' hire three-quartersof his employees from local painters.The crux of the trouble here in a nutshell is that, for reasons which* are perfectlyplainwhen it is recalled that Miller's father provided Vogel with his work onHoliday Inn construction,Vogel wanted to'employ young Miller, young Millerwanted to work for Vogel,and neither of them wanted to have fo abide by theprovisions of the union constitution or the union labor agreement.3There is some confusion as to the exact dates of events herein but,of little, if any, significance,7 have accepted the dates- as set forth by General Counsel.*At the hearing Miller complained that White"didn't offer [him] any kind of a job" atthis time. PAINTERS DISTRICT COUNCIL NO. 3, ETC.89The March 5 incident occurred while. Miller; was still supposedly an "apprentice."Respondent's refusal to allow Miller to work at this time as an apprentice in theKansas City area had nothing to do with his union membership. If .the Union wereto permit apprentices from other jurisdictions to work in the Kansas City area asapprentices, the whole Joint, Apprenticeship Program of many years standing wouldhave been jeopardized.Miller's complaint against Respondent here is obviously acomplaint against the internnal-rules'and regulations of the Union which he chose tojoin.In other words Miller desired "membership" in the Union but without obliga-tion on' his part to abide by the rules-and regulations of that membership.Vogel'sobjections, if any, indicate that he desired to be known as,a "union contractor" butUnion.-.In this instance, however, both Miller and Vogel apparently recognized that eachwas under some obligation to Respondent by reason -of their membership or thecontract with the Union and hence returned to Manhattan where Miller succeededin getting himself promoted pronto to journeyman status .5The March 12 episode was caused by the fact that Miller, now a journeyman,sought to work in the Kansas City area without having his new journeyman's bookin his possession contrary to the International Union Rules which require a memberto have a book with him upon coming into, the jurisdiction of another local.Al-though Miller claimed this'-book was- "in the mail," in view of Miller's rapid promo-tion from apprentice to. journeyman in, 1 week, White and Cox hardly seem to havebeen unduly skeptical in enforcing the union requirement of seeing the book.AgainMiller desired his-membership without obligation.'The third and last episode,, that of March .18, was the one. when neither Millernor Vogel' wished to abide by the union rules and the provision in the contractrequiring three-quarters of the men hired on a job by- a foreign contractor -be localmen.Once again* the difficulty was not over union membership but, on the con-trary, was caused by the obligation placed on Miller by that very membership andupon Vogel by the provisions of the contract he himself had signed with the Union.The District Council No. 3 rule requiring 6 months' residence in the area for a mem-ber to-qualify. as-a "local" man, is not unreasonable. -Without some such residencerequirement-the, rule regarding local men -would -be rendered completely nugatory.Such objective criterion as local residence is obviously permissible under Section8 (f) of the Act.I so find.General' Counsel attempts to evade Section 8(f) 'of the Act on the grounds that itwas inapplicable for at least 7 days.General Counsel apparently forgot that Vogelsigned his contract with Local No. 96 in Topeka, Kansas, even prior to starting workinKansas City and thus more than- 7 days before the events here.And also forgotthatMiller secured his membership in the . Union long prior. to his arrival on thescene in Kansas City.-General Counsel in his-brief-makes much of'the fact that Respondent'on each ofMiller to work.The giving, of shifting reasons to .justify a discharge by an em-ployer frequently is a valid argument. It is not so here for the simple reason thathere Miller and Vogel_ created changed conditions three separate times in their at-tempt to avoid their own obligations and responsibilities under union membership orunder the union labor 'agreement.Each change' in,-conditions caused' Miller andVogel to run afoul of a different union membership rule. and regulation or of-anotherpart of the labor agreement.The Charging Party never did succeed in avoiding allhis own obligations of membership.The whole trouble here stems from ,the, fact that neither Miller nor Vogel was will-ing to comply with the obligations or responsibility of union membership or theunion contract .which the contractor had voluntarily executed.The attainmentof rights and benefits - entail corresponding obligations' and ' responsibilities.This isone of those'casesobligations.Accordingly I will recommend that this-complaint be dismissed -infoto:Upon the basis ,of the foregoing findings of fact; and upon the entire record in- thiscase, I make the following:'1.PaintersDistrictCouncilNo. 3, Brotherhood of Painters, Decorators andPaperhangers of America, AFL-CIO, is a labor organization within the meaning ofSection 2(5) of the Act.Itwould be Interesting to know just how this promotion was so promptly and con-veniently arranged. 90DECISIONS OF NATIONAL LABOR RELATIONS 130ARD2.Central States Painting and Decorating Company is engaged in commercewithin the meaning of Section2(7) of the Act.3.Respondenthas not violated Section 8(b) (1) (A).RECOMMENDED ORDERI recommend that this complaint be dismissed in its entirety.Local 1474-1,Pipe Coverers,International Longshoremen's Asso-ciation [J.Q. H. Insulating Co., Inc., and J. Q. H. Smith, d/b/aJ.Q.H. Insulating Co.]andJohn Hill and John Downing.Cases Nos. 2-CB-3693-1 and 2-CB-3693-2.May 25, 1964DECISION AND ORDEROn February 27, 1964, Trial Examiner George L. Powell issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Decision.Thereafter, the General Counsel filed exceptions to the Trial Exam-iner's Decision and a brief in support thereof.The Respondent filedno exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, and the Respondent's failure to except, and hasalso considered the exceptions and the brief filed by the General Coun-sel urging an appropriate remedy more extensive than the one recom-mended by the Trial Examiner, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner with thefollowing modifications :ORDERUpon the entire record in these cases, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Local 1474-1Pipe Coverers, International Longshoremen's Association, its officers,agents, representatives, successors, and assigns, shall :147 NLRB No. 13.